Case 5:20-cv-00640-JGB-SP Document 26 Filed 10/30/20 Page 1 of 2 Page ID #:293




   1
   2                                   JS-6
   3
   4
   5
   6
   7
                                UNITED STATES DISTRICT COURT
   8
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9
                                      EASTERN DIVISION
  10
       RAUL URIARTE-LIMON                       Case No. 5:20-cv-00640-JGB (SPx)
  11
                   Plaintiff,
  12                                            JUDGMENT
             v.
  13
       JAMES E. HUNDLEY, et al.,
  14
                   Defendants.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:20-cv-00640-JGB-SP Document 26 Filed 10/30/20 Page 2 of 2 Page ID #:294




   1          It is hereby ordered and adjudged that plaintiff Raul Uriarte-Limon shall have monetary

   2   JUDGMENT in his favor and against defendants James E. Hundley, Lois A. Hundley, and

   3   Extreme Backyard Designs, Inc. for $11, 511.50.

   4
   5
       Dated: October 30, 2020
   6                                               Jesus G. Bernal
                                                   UNITED STATES DISTRICT JUDGE
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    -2-
